                                                                                SEP 2 4 2019
                      UNITED STATES DISTRICT COURT                          Clerk, US District Court
                                                                              District 01 Montana
                          DISTRICT OF MONTANA                                        Billings

                            BILLINGS DIVISION


                                              CV-19-83-BLG-SPW-TJC
 DEIDRE AGAN,

                    Plaintiff,                      ORDER

 vs.

 BNSF RAILWAY COMPANY, a
 Delaware corporation,

                    Defendant.


       Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

       IT IS HEREBY ORDERED:

       1.    The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

       2.    Pursuant to 28 U.S.C. §636(b )(1 )(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b)(1 )(A).
      3.   The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.



      DATED this    c/c3 ,-d-day of September, 2019.

                                     = etJ~
                                       onorableSusan P. Watters
                                      United States District Judge
